DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This action is responsive to the following communication: an application filed on 06/16/2021.
Claims 1-20 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/16/2021 and 07/29/2021 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-13, 15, 16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (US 2018/0345619, hereinafter Lang) in view of Breunig et al. (US 2009/0243204, hereinafter Breunig).

Regarding claim 1, Lang teaches: A system for generating a control plan for controlling manufacturing of one or more paper-based products  ([0013], The present invention therefore looks to provide a control system, and a print form, whereby downstream processing of printed media, such as cutting, scoring, perforating or folding), the system comprising: 
at least one controller  ([0024], a control system for controlling the sheet processing equipment) configured to: receive a request for generation of a control plan associated with a roll of web product for manufacturing one or more paper-based products ([0024], see fig. 8), wherein the request includes at least one criteria regarding orders for the one or more paper-based products ([0076], wherein the arranger chooses the orders for the layout from a catalogue of orders greater in number than the number of the plurality of orders on the layout);  
provide a plurality of available orders for paper-based products for selection ([0024], for the products at least information associated with the form or type of at least one of the sheets or webs to be used in the corrugated sheet for those products), wherein each of the plurality of available orders for selection is associated with order information ([0076], the arranger choosing for the layout those orders having a common desired or permitted corrugate specification), wherein the order information for each order comprises information related to completing manufacturing of a desired product associated with the order ([0076], each order in the catalogue of orders comprising associated data including a length and width of the product and at least one desired or permitted corrugate specification);  
receive a selection of an order from the plurality of available orders ([0076], the arranger choosing for the layout those orders having a common desired or permitted corrugate specification); 

determine an amount of waste on the roll of web product based on at least one of the width of the roll of web product and an order width of the selected order or the length of the roll of web product and an order length of the selected order, wherein the amount of waste corresponds to an amount of unused space on the roll of web product (see figs. 9 and 10, and [0074], Another way of saving such time and waste is to run separate orders side by side from a common roll, whereby a width of the media may comprise two or more different images, each representing one product of two separate orders. This is best achieved by using a digital printer. Different cutting requirements may prevail, and further different paper weights may be needed by the corrugator, but those corrugate layers can be separately spliced into the production line, e.g. under a continuous printed top layer.  [0075] A further aspect of the invention looks to minimise the number of waste areas, or frequency of paper weight changes.); and
generate the control plan associated with the roll of web product, wherein the control plan includes at least the selected order ([0043], A reel map has all the data needed for the print jobs on a particular roll of printed media).
 
Lang does not explicitly teach: provide an indication of the amount of waste. 

However, Breunig teaches: provide an indication of the amount of waste ([0019], For a print run of 65,000 copies of printed product to be produced, for example, 2,000 projected wasted copies can be planned for. From the total number of products, and comprised of the actual product run plus the wasted copies and also plus the reserve copies, the total length of the web of material, which will be 


The motivation for the combination is that Lang and Breunig are in the same field of endeavor, namely a system for ordering printing products. 

Therefore, the Applicant's claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lang to include provide an indication of the amount of waste as taught by Breunig. The motivation/suggestion would have been to further enhance/improve the system since doing so would allow for determining the demand for partial webs, with respect to the length of the web of material to be printed based on production data in a production planning system thereby reducing the amount of waste. 


Claims 14 and 17 are rejected for reasons similar to claim 1 above.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969.  The examiner can normally be reached on 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-744040.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW H LAM/
Primary Examiner, Art Unit 2675